Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32,35,38,40,43,45,48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch (2007/0039445) in view of Dickover et al.(2006/0021487).
Ntisch shows a cutting blade in figure 1A with most of the recited limitations of claim 32, including;
A cutting blade for an apparatus for slicing food products, the cutting blade configured to rotate about an axis of rotation during a cutting operation (see figure 1A), the cutting blade comprising: 
a radially outer peripheral edge, wherein the peripheral edge is a blade edge and is curved relative to the axis of rotation (see figure 1A); and 
a plurality of cutting teeth (40) extending radially outwardly 
wherein each cutting tooth of the plurality of cutting teeth includes a cutting surface (see marked figure below) and a cutting edge (see marked figure below), the cutting edge forming a radially outward bounded edge of the cutting surface, wherein the cutting edges lie in a common cutting plane, 
wherein each cutting edge includes a first contact point (see marked figure below) and a second contact point (see marked figure below), wherein the first contact point has a first radius with respect to a center of rotation of the cutting blade, wherein the second contact point has a second radius with respect to the center of rotation of the cutting blade, wherein the first contact point is disposed radially inward of the second contact point of each cutting tooth, and wherein a direction of rotation of the cutting blade is from the second contact point to the first contact point,
wherein the second contact point of each cutting edge includes a movement tangent line in the common cutting plane such that the movement tangent line and the second radius of each second contact point of each cutting edge intersect to form a right angle, 
wherein the cutting edges are straight (best seen in figure 3); 
wherein the cutting surfaces are planar (best seen in figure 3); 
wherein each cutting surface includes a normal vector extending perpendicularly from each respective cutting surface (unillustrated, but easy to visualize); 
wherein the normal vector of each respective cutting surface is tilted in the direction of rotation of the cutting blade; and 
wherein the movement tangent line and the cutting edge intersect to form a lead angle B, wherein B is less than the right angle.
	
    PNG
    media_image1.png
    364
    496
    media_image1.png
    Greyscale

 
	As seen in strikethrough above, it is not clear if the side of Nitsch’s blade is slanted.  Examiner takes Official Notice that it is well known for rotary food cutting blades to have slanted sides.  An example of this is Dickover (see figure 3).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have made the section of Nitsch’s blade near the teeth slanted, as is well known and  taught by Dickover and others, in order to prevent the workpiece-facing side of the blade from sticking to the food workpiece.
In regard to claim 35, note in the various figures that the angle B is the same for each tooth 40.
	As for claims 38,43 and 51, see figure 1A.
	For claim 40, see the analysis of claim 32 above.
	For claim 45, see the analysis of claim 32 above, and note the ASW language has the same effect as the angle B language.
In regard to claim 48, note in the various figures that the ASW angle is the same for each tooth 40.

Claims 36,37,49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch (2007/0039445) in view of Dickover et al.(2006/0021487), as set forth above, and further in view of Wilhelm et al.(9,999,984).
Nitsch, as modified above, shows all of the recited limitations except the angle B is not between 0 and 10 degrees, nor between 10 and 20 degrees.
Examiner takes Official Notice that the angle of the cutting edge is a known results effective variable.  
Manufacturers make the angle B higher when there is need to cut harder foods like tough bread crust, or for general purpose blades that might face a variety of tasks.  This can be seen in the large angle B in Nitsch.  The higher angle allows the teeth to dig into the harder material and perform somewhat like a saw.
Manufacturers make the angle B lower when cutting softer things like some meats and cheese.  This can be seen in the low angle B in Wilhelm, which is for cutting meat.  This allows for more of a smooth slicing action, and less of the sawing action mentioned above.
Many additional references can be provided, as this known results effective variable is a well established concept.
Given that the angle of the cutting edge is a known results effective variable, it would have been obvious to make it at most any angle, such as 5 degrees for really soft foods (e.g. cheese) 15 degrees to somewhat soft foods (e.g. meat) and larger degrees for harder foods (e.g. tough bread crust).

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments have overcome the rejections under 35 USC 112.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724